Citation Nr: 1432730	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus disability. 

2.  Entitlement to service connection for infertility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from February 1988 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In March 2012, the VLJ remanded the claims for further development.  The benefits sought remained denied per an October 2012 supplemental statement of the case, and the case was returned to the Board for adjudication.  The VLJ who conducted the September 2011 hearing is no longer employed at the Board.  In June 2014, the Veteran was offered the opportunity to testify at another hearing with a different VLJ, and he elected to do so at his local regional office.  As the Veteran has not yet been afforded a new Board hearing with a different VLJ, such must be accomplished before the claims can be adjudicated.  Because Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2013).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



